PER CURIAM:
Arlester El Jones appeals the district court’s order granting summary judgment to the Defendants in his civil action. We *271have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Dole Food Co., 827 F.Supp.2d 532 (W.D.N.C.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.